Citation Nr: 0717039	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  03-25 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD) including as secondary to service connected left and 
right lower extremity disabilities.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1949 to July 1953.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision by the Cleveland Regional Office (RO) of the 
Department of Veterans Affairs (VA).  [Jurisdiction of the 
veteran's claims file has been retained by the Roanoke, 
Virginia RO.]  A Travel Board hearing was held before the 
undersigned in June 2006.  After the hearing the case was 
held open in abeyance 90 days to afford the veteran the 
opportunity to submit additional evidence.  In July 2006 the 
case was advanced on the Board's docket.  In October 2006 the 
case was remanded to the RO for further development.   

Service connection for CAD was previously denied by the RO as 
not well grounded in May 1999.  The denial for CAD was then 
confirmed by a February 2000 rating decision.  In the June 
2002 rating decision, the RO (properly) readjudicated the 
claim de novo under the Veterans Claims Assistance Act 
(VCAA).  (See the Note following 38 U.S.C.A. § 5107 
pertaining to readjudication of claims previously denied as 
well-grounded as a result of the advent of the VCAA).  


FINDING OF FACT

It is not shown that the veteran's current CAD is related to 
his service or to his service connected left and right lower 
extremity disabilities.


CONCLUSION OF LAW

Service connection for CAD, including as secondary to service 
connected left and right lower extremity disabilities, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A February 2002 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA would 
make reasonable efforts to help him obtain evidence necessary 
to support his claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately his responsibility to ensure that such records 
were received by VA.  A December 2005 letter clarified that 
VA was responsible for obtaining relevant records from any 
federal agency, and that VA would make reasonable efforts to 
obtain records not held by a federal agency, but that it was 
the veteran's responsibility to make sure that VA received 
all requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim and advised him of the criteria necessary to 
substantiate secondary service connection claims.  The June 
2002 rating decision, a July 2003 statement of the case (SOC) 
and January 2005, April 2005 and February 2007 supplemental 
SOCs (SSOCs) provided the text of applicable regulations and 
explained what the evidence showed and why the claim was 
denied.   An April 2006 letter provided notice regarding 
disability ratings and effective dates of awards.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given.  The claim was thereafter 
readjudicated.  See February 2007 SSOC.  The veteran is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided VA medical examinations to obtain medical opinions.  
He has not identified any additional evidence pertinent to 
this claim.  VA's assistance obligations are met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review. 

II.  Factual Background

Service medical records do not show any findings, treatment, 
or diagnosis pertaining to cardiovascular problems in 
service.  On August 1949 entrance examination, no significant 
heart abnormalities were noted; the veteran's blood pressure 
was 120/68.  In October 1952, the veteran was wounded in 
action sustaining penetrating shell fragment wounds to the 
left knee, left thigh, left forearm and right thigh, and 
including a compound, comminuted fracture of the upper tibia 
on the left.  He also suffered left peroneal nerve damage.  A 
December 1952 physical examination showed regular pulse and a 
normal heart rhythm without murmurs.  Blood pressure was 
110/75.   A May 1953 chest X-ray showed normal heart and 
lungs.  June 1953 service separation examination showed 
significant residuals from the veteran's October 1952 wounds 
but did not show any cardiovascular problems.  The heart and 
vascular system were both normal; blood pressure was 120/68.  

On September 1953 VA medical examination the heart and 
cardiovascular system were normal; blood pressure was 118/76.  
An October 1953 rating decision awarded service connection 
for wounds to the left knee and calf with paralysis to the 
left common peroneal nerve and wounds to the left thigh, left 
forearm and right thigh. 

January 1954 VA x-rays showed normal heart and lungs.

On March 1956 VA physical examination, the pertinent 
diagnosis was rheumatic heart disease, inactive.   The 
examiner noted a soft, blowing, high pitched, almost 
inaudible mitral systolic murmur.  There was also a low 
pitched rumbling mitral diastolic murmur, questionably if 
actually present.  The first mitral sound was very loud; 
there was no cardiac enlargement. 

A November 1993 cardiac catheterization report notes 
diagnostic conclusions of 70 percent right coronary artery 
ostial lesion, 50 percent mid left anterior descending artery 
lesion and good left ventricular function.  The examining 
physician's assistant recommended medical therapy in the form 
of a prescription for a calcium channel blocker.  

A June 1995 VA progress note showed that since the November 
1993 catheterization, the veteran's treating physician had 
had the veteran reduce his cholesterol and take daily Niacin.  
He did not need to take Nitroglycerin for chest pain. 

A July 1996 VA nuclear medicine cardiac catheterization 
report produced a diagnostic impression of normal multigated 
radionuclide angiogram and left ventricular ejection fraction 
of 66 percent.  Under clinical history it was noted that the 
veteran had CAD.  

In a July 1996 rating decision, service connection for a 
right knee condition was granted as secondary to service 
connected left peroneal and tibial nerve injuries.  

A January 2000 letter from a private cardiologist, Dr. H, 
noted that the veteran had suffered a very debilitating 
injury in service that had damaged a significant part of his 
left leg function.  Since then he had been quite sedentary 
and unable to exercise or move.  His heart function had been 
near normal to normal.  The cardiologist also noted that 
sedentary states as well as increased stress and pain were 
stressors which caused atherosclerosis.  He found upon review 
of the veteran's records that his leg injury in service was 
at least partially responsible for his developing CAD as it 
was a contributing factor to the veteran's sedentary state.  

In a June 2003 letter the veteran indicated that prior to his 
discharge in 1953 his surgeon at Valley Forge Army Hospital 
told him that he had a heart murmur.  During the hernia 
repair he received in 1956 the veteran was also told that he 
had a heart murmur.  He asserted that according to the Mayo 
Heart Clinic and the Merck manual a heart murmur can often be 
an early sign of CAD.  He contended that the various injuries 
to his left leg had caused an interruption of blood flow to 
his heart as well as altering the venous pumping ability of 
the leg.  He also contended that he had suffered with angina 
all his life until he was assigned a primary care physician 
ten years prior.  

On March 2004 VA heart examination the diagnostic impression 
was CAD by patient history, resolved.  The veteran denied 
angina with activity.  He denied any hyperthyroid or heart 
disease, and angina had no effect on his usual occupation and 
daily activities since it resolved in 1993.  Physical 
examination showed regular heart rate and rhythm.  No 
murmurs, rubs or gallops were appreciated.  Heart sounds were 
normal and blood pressure was unremarkable.  There was no 
evidence of congestive heart failure.  Lungs were clear; 
there was no peripheral edema; and there was no liver 
enlargement.  The examiner found that there was no evidence 
of CAD residuals and there was normal functional activity.  
There was no evidence of rheumatic heart disease, no evidence 
of surgery and a normal left ventricular ejection fraction.  
There was no disability from a cardiac standpoint.  There was 
also no evidence that that the heart condition claimed by the 
veteran was secondary to the injuries to the left lower 
extremity.  It was not at least as likely as not that any CAD 
was related in any way to the left lower extremity muscle 
injury.    

At his June 2006 Board hearing the veteran reiterated that he 
believed that his injuries in service were the cause of his 
heart condition as the blood flow in his left leg had been 
compromised.  He also testified that he was told that he had 
a heart murmur in 1952 and in 1956, and that heart murmurs 
could be the beginning of CAD.  He stated he had had angina 
all his life.  

A June 2006 letter from Dr. H indicates that the veteran's 
multiple combat injuries including leg wounds, along with his 
right knee injury, which required knee replacement had caused 
a sedentary lifestyle which most likely contributed to his 
heart disease.  This disease consisted of coronary artery 
stenosis, which was documented by cardiac catheterization.  
It was therefore as likely as not that the combat injuries 
that the veteran sustained contributed to his heart 
condition.

On November 2006 VA cardiology examination, the cardiologist 
found that the veteran's cardiac symptoms had been controlled 
until 2006 when he developed chest pain, had catheterization, 
was immediately hospitalized and underwent Coronary Artery 
Bypass grafting, which was successful.  The veteran was thus 
currently angina free.  As well, recent cardiac stress 
testing had revealed normal functioning.  The examiner agreed 
with Dr. H that 'sedentary states as well as increased stress 
and pain were stressors that caused atherosclerosis.'  In 
addition, however, the examiner noted that the veteran had 
other contributing factors such as longstanding cigarette 
smoking, which he stopped 20 years prior, hypertension and 
hyperlipidemia.  Therefore, it was the examiner's opinion 
that the veteran's service connected disabilities did not 
directly contribute to the CAD but may have aggravated it.  
However, the examiner indicated that this latter point was 
simply mere speculation. 

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A 
disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice- connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Certain listed, chronic disabilities, including CAD, are 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Regarding direct service connection, the evidence of record 
clearly establishes that the veteran has current CAD as it 
was noted on the most recent November 2006 VA examination.  
However, the evidence does not show that CAD became manifest 
in, or is directly related to, service.  Service medical 
records are entirely silent for any cardiovascular problems 
and the earliest medical documentation of CAD is from 1993, 
some 40 years after service.  A lengthy interval of time 
between service and initial postservice manifestation of a 
"disability" for which service connection is sought is, of 
itself, a factor against a finding that the disability was 
incurred or aggravated in service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000). 

The veteran contends that he was informed in service that he 
had a heart murmur, a condition that can be a sign of CAD.  
However, the service medical records do not contain any 
findings of heart murmur.  The March 1956 VA examination did 
show heart murmurs, along with a diagnosis of inactive 
rheumatic heart disease, but this finding is almost three 
years after service and thus does not establish manifestation 
of any heart disability in service or within the one year 
post service presumptive period.   See 38 C.F.R. §§ 3.307, 
3.309, supra.  While the veteran alleges that he had a heart 
murmur in service and that his current CAD is related to 
such, as a layperson, his allegations are not competent 
evidence of a medical diagnosis or nexus.  "Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of any competent evidence that CAD became manifest in 
service or is otherwise related to service, the preponderance 
of the evidence is against a finding of direct service 
connection for CAD.

Regarding secondary service connection, there is conflicting 
evidence.   The private cardiologist, Dr. H found that it was 
as likely as not that the combat injuries that the veteran 
sustained contributed to his heart condition as they caused a 
sedentary lifestyle which contributed to the heart disease.  
On the other hand, both VA examiners found that it was less 
likely than not that the veteran's service connected combat 
injuries were a causal factor for his CAD.  The March 2004 
examiner's opinion was simply based on a lack of any evidence 
showing a connection between the two conditions.  The 
November 2006 examiner, also a cardiologist, found that the 
veteran had other, more prominent, risk factors for CAD, 
including cigarette smoking, hypertension and hyperlipidemia.  
Because the November 2006 VA examiner's opinion was based on 
the most thorough (based on observations made) review of the 
file, and discusses factors not addressed by Dr. H., such as 
risk factors for CAD which are nonservice-connected 
(including smoking, hypertension, and hyperlipidemia), found 
to be more significant, the Board finds that opinion 
persuasive.  Accordingly, secondary service connection for 
CAD based on service connected injuries causing or 
contributing to cause such disease is not warranted.  

The November 2006 examiner did concede that the veteran's 
service connected disabilities may have aggravated his CAD.  
However, he also noted that this latter point was merely 
speculative.  Such speculation is not legally sufficient to 
establish service connection.  See Bostain v. West, 11 Vet. 
App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Consequently, the Board cannot grant secondary service 
connection for CAD on the basis that such disease was 
aggravated by a service connected disability.  
The preponderance of the evidence is against this claim.  
Accordingly, it must be denied.   


ORDER

Service connection for CAD including as secondary to service 
connected left and right lower extremity disabilities is 
denied.    



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


